Case 9:19-cv-80196-AMC Document 23-1 Entered on FLSD Docket 04/09/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                              Case No. 19-cv-80196-BLOOM/Reinhart

   MARTIN E. O’BOYLE, et al.,

          Plaintiffs,
   v.

   TOWN OF GULFSTREAM, et al.,

          Defendants.
                                         /

           [PROPOSED] ORDER ON UNOPPOSED MOTION FOR SUBSTITUTION
                         OF COUNSEL FOR PLAINTIFFS

           THIS CAUSE having come before the Court on the Unopposed Motion for Substitution

   of Counsel for Plaintiffs, and this Court having considered the Motion, it is hereby

          ORDERED AND ADJUDGED that:

          The Motion is GRANTED. L. Martin Reeder, Jr. and the law firm of Atherton Galardi

   Mullen & Reeder PA, and Charles D. Tobin and the law firm of Ballard Spahr LLP shall be

   substituted for Enrique D. Arana, Jason P. Kairalla, Justin S. Wales, the late Richard J. Ovelmen

   and the law firm of Carlton Fields, P.A. as counsel of record for the Plaintiffs in this action. Mr.

   Arana, Mr. Kairalla, Mr. Wales, the late Mr. Ovelmen, and Carlton Fields, P.A. shall be relieved

   from all further responsibility as counsel. The Clerk of the Court shall withdraw the appearances

   of Mr. Arana, Mr. Kairalla, Mr. Wales, Mr. Ovelmen, and the law firm of Carlton Fields, P.A. as

   counsel for Plaintiffs.

          DONE AND ORDERED in Chambers in Miami, Florida, this ___ day of April, 2020.


                                                                Beth Bloom
                                                                United States District Judge
   Copies furnished to: All Counsel of Record
